Citation Nr: 0914950	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
open a claim for service connection for lumbosacral strain, 
also claimed as a back disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 
1966.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a left shoulder disability and declined to reopen a claim for 
service connection for a back disability.  The Veteran 
disagreed with this decision.  A Statement of the Case was 
issued in October 2003 and the Veteran filed a Substantive 
Appeal later that same month.  Supplemental Statements of the 
Case were issued in August 2004 and February 2006.  It 
appears that no additional action was taken on the Veteran's 
appeal.  He raised these issues again in statements to the RO 
in May 2006 and February 2007, and the RO responded with new 
rating decisions declining to reopen either claim for lack of 
new and material evidence.  The Veteran had perfected an 
appeal from the July 2002 rating decision and the claims 
remained on appeal.  New and material evidence is therefore 
not required in the issue of service connection for a left 
shoulder disability.

As to the issue of service connection for lumbosacral strain, 
it appears that the RO implicitly reopened the claim in its 
February 2006 Supplemental Statement of the Case by 
addressing the merits without addressing the predicate matter 
of whether sufficient new and material evidence to reopen the 
claim has been received.  Notwithstanding the RO's action, 
the Board must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the Veteran's claim folder.

The issue of service connection for a left shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a back disability was 
denied by a Board decision in August 1972.  A rating decision 
of July 1996 declined to reopen the claim for lack of new and 
material evidence and the Veteran did not appeal.  

2.  Evidence added to the record since the July 1996 rating 
decision is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS  OF LAW

1.  The July 1996 decision declining to reopen a claim for 
service connection for lumbosacral strain is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

2.  The evidence received since the July 1996 decision is not 
new and material to the issue of service connection for 
lumbosacral strain, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Notice in a new and material evidence claim must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Notice provided to the Veteran in this case was inadequate 
and that error is presumed prejudicial; however, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The October 2003 statement of the case and the August 2004 
and February 2006 supplemental statements of the case 
provided the appellant with the relevant regulations for his 
claim, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  The record further shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  At the 
hearing before the undersigned, the Veteran, his 
representative and the Veterans Law Judge concurred that the 
issue on appeal was whether the previously denied claim 
should be reopened and the representative's questions and 
argument addressed that theory.  Thus, based on the record as 
a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his service 
connection claims, that the Veteran and his representative 
demonstrated actual knowledge of the same and as such, that 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891. 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  VA was not 
required to conduct an examination in this case because, as 
discussed below, no new and material evidence has been 
presented or secured.  38 C.F.R. § 3.159(c)(4). 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Reopening a Claim for Lumbosacral Strain

The Veteran's original claim for service connection for a 
back condition was denied by a rating decision in July 1971, 
because the evidence did not show that a back condition was 
incurred or aggravated in service.  The Veteran timely 
perfected an appeal, and the claim was denied by a Board 
decision in August 1972, which found that a back disability 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  The Veteran tried 
unsuccessfully to reopen the claim in December 1976 and 
December 1984, and eventually appealed the denials to the 
Board.  In April 1978 and August 1986, the Board declined to 
reopen the claim for lack of new and material evidence.  The 
Board's denial of a claim is final.  38 C.F.R. § 20.1100.  
The RO declined to reopen the claim in October 1994, and the 
Veteran did not timely perfect an appeal.  The Veteran again 
attempted to reopen the claim for service connection for a 
low back disability in October 1995, and it was declined by 
rating decision in July 1996.  The Veteran did not appeal, 
and the decision became final at the end of the statutory 
time period.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Consequently, the Veteran's claim for service connection for 
a back disability can only be reopened if new and material 
evidence has been submitted since the last prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran submitted a request to reopen the claim for 
compensation for a back disability in April 2001.  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence may be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The evidence of record at the time of the July 1996 Board 
decision consisted of the Veteran's service treatment records 
showing one incident of mild backache in March 1965 and a 
separation physical examination in which he reported having 
worn a back brace in high school; a statement from H.R., 
M.D., that he had treated the Veteran for back pain in June 
1971; a VA examination dated in June 1971, finding the 
Veteran's musculoskeletal system to be normal except for his 
feet; an x-ray report of June 1971 indicating poor lumbar 
type bodies but no other abnormality; private medical records 
showing that the Veteran complained of low back pain in May 
1967 and March 1970; VA and private treatment records 
indicating that he had a herniated disc in December 1976 and 
underwent laminectomy surgery in 1977; VA outpatient 
treatment records dated between December 1976 and December 
1978 showing ongoing treatment for back pain; letters and 
records from S.F., a private physician who treated the 
Veteran for his back disability from 1977; written statements 
from the Veteran's family and associates describing his 
symptoms; transcripts of the Veteran's testimony at a RO 
hearing in June 1986; a VA general medical evaluation in 
October 1986, which found no obvious limitation of flexion or 
extension in the Veteran's back; and private medical records 
dated between December 1976 and October 1995, showing ongoing 
complaints of and treatment for low back pain.  

Evidence relative to the claim for service connection for low 
back strain that has been received since the July 1996 
decision includes records from the Social Security 
Administration (SSA), the State of Florida, and private 
medical providers showing that the Veteran injured his back 
in three separate incidents in his civilian employment and 
became permanently disabled as a result of these injures; 
private medical records dated between March 1997 and October 
1999, VA treatment records dated between February 2002 and 
January 2006, and the Veteran's testimony at a Board hearing 
October 2008.  

The Veteran's 1972 claim for service connection was denied 
because there was no evidence that his back disability was 
related to his service.  New and material evidence in this 
case would be evidence showing that the Veteran's back 
disability began in service, was made worse in service, or 
had become worse after leaving service because of an in-
service event.  The recently received medical evidence is new 
in that it was not previously considered; and it relates to 
his low back disability.  Nonetheless, it is not material to 
the claim for service connection because it does not suggest 
that his disability is related to service.  On the contrary, 
the evidence shows that the Veteran's back disability is 
directly related to accidents he suffered in his civilian 
employment years after the end of his active service.  There 
is no suggestion anywhere that his back disability is in any 
way related to service.  


The Board finds that the evidence submitted since the July 
1996 rating decision is not material to the issue of service 
connection for a low back disorder because it does not 
suggest that the Veteran's current disability is related to 
his service and, by itself, or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the claim.  
Accordingly, the claim is not reopened  


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a low back disability, and 
the claim is not reopened.


REMAND

After reviewing the Veteran's claims folder, the Board 
concludes that additional development is necessary.  

The Veteran is seeking service connection for a left shoulder 
disability.  Service treatment records indicate that during 
his induction physical in 1964 he reported that he had 
injured his left clavicle in a car accident in 1961 and 
undergone surgical repair.  On examination in 1964, his 
clavicle fracture was found to be well healed and was not 
considered disabling.  The Veteran contends that his shoulder 
condition was aggravated by his duties in service, which 
included lifting artillery rounds weighing up to 100 pounds.  
During his separation physical examination in July 1966, it 
was noted that the Veteran was having "minimal difficulty" 
with his left shoulder condition, which the examiner 
specifically noted had existed prior to service.  During his 
October 2008 Board hearing, the Veteran testified that his 
symptoms had worsened after service, and he believed that his 
job lifting heavy artillery had exacerbated his condition.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The evidence indicates that the Veteran's preexisting left 
shoulder disability was asymptomatic upon his entry into 
service, but by the time of his separation it was found to 
cause minimal symptoms.  The Veteran reports that his 
shoulder pain increased after service.  The Board therefore 
finds that a VA examination is required to determine whether 
his shoulder disability worsened in service beyond the normal 
progression of the condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether his preexisting left shoulder 
disability was permanently aggravated by 
military service.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should conduct 
a thorough examination of the Veteran's 
shoulder and provide a diagnosis for any 
pathology found.  Based on the 
examination and review of the complete 
record, the examiner must answer the 
following:

Did the Veteran's preexisting left 
shoulder disability permanently increase 
in severity during active service?  If 
there was a measurable increase in 
severity, opine as to whether the 
permanent increase in severity was due to 
the natural progression of the 
disability.  

Provide a rationale for all opinions 
expressed.   

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


